Reasons for Allowance
Claims 1-4, 7-13 and 16-18 are allowed.
Claims 5-6 and 14-15 are cancelled.
The following is an examiner’s statement of reasons for allowance:

The instant claims are directed to an electronic system and automatic website login and security payment method using near-field communication. 

The closest prior art of record is Adrangi (US 2014/0317708 A1). Adrangi teaches:
transmitting, by a mobile device, transaction authentication program information to a computer device via near-field communication, wherein the transaction authentication program information comprises a database file (Fig.2 item 208, Fig.4 items 406 & 410, paras 19, 28, 30-31, 38, 41, 47, 53-54)
detecting, by the computer device, a first website that is being visited by the computer device via the transaction authentication program (Fig.2 item 202, paras 19, 23, 35)
detecting, by the computer device, a second website that is being visited by the computer device via the transaction authentication program (Fig.2 item 202, paras 19, 23, 35)
determining, by the computer device, that the database file does comprise user information corresponding to the second website; in response to the database file comprising user information corresponding to the second website, inputting, by the computer device, the user information corresponding to the second website in the database file into the second website and inputting, by the computer device, the user information corresponding to the second website to at least one column on the second website according the corresponding attribute name information (Fig.2 item 210, Fig.3 item 304, paras 19, 21, 23, 39, 41)

Takeuchi (US 2017/0243105 A1) is also of interest. Takeuchi teaches: 
wherein the transaction authentication program information comprises … a transaction authentication program (paras 33, 129-130)

Fox Ivey (US 2015/0281227 A1) is also of interest. Fox Ivey teaches: 
determining, by the computer device, that the database file does not comprise user information corresponding to first website; in response to the database file not comprising user information 

Therefore, the prior art does not teach, neither singly nor in combination the following:
determining, by the computer device, that the user has completed a transaction on the second website; on completion of the transaction, transmitting, by the computer device, the database file to the mobile device from the computer device; and deleting, by the computer device, the transaction authentication program information stored in the computer device

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685